Name: 80/378/EEC: Council Decision of 26 March 1980 opening a quota for imports into Italy of tractor motors, falling within heading No ex 84.06 of the Common Customs Tariff and originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-10

 Avis juridique important|31980D037880/378/EEC: Council Decision of 26 March 1980 opening a quota for imports into Italy of tractor motors, falling within heading No ex 84.06 of the Common Customs Tariff and originating in Romania Official Journal L 093 , 10/04/1980 P. 0025****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 42 , 18 . 2 . 1980 , P . 1 . COUNCIL DECISION OF 26 MARCH 1980 OPENING A QUOTA FOR IMPORTS INTO ITALY OF TRACTOR MOTORS , FALLING WITHIN HEADING NO EX 84.06 OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN ROMANIA ( 80/378/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC , THE ITALIAN REPUBLIC HAS REQUESTED THAT AN AMENDMENT BE MADE TO THE IMPORT ARRANGEMENTS APPLIED TO ROMANIA UNDER DECISION 80/158/EEC ( 2 ); WHEREAS THE AMENDMENT REQUESTED DOES NOT RAISE ANY PARTICULAR ECONOMIC PROBLEMS AND SHOULD ACCORDINGLY BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR 1980 THE ITALIAN REPUBLIC SHALL OPEN IN RESPECT OF ROMANIA , BY WAY OF EXCEPTION AND TO THE VALUE OF LIT 1 000 MILLION , AN IMPORT QUOTA OF 1 200 TRACTOR MOTORS FALLING WITHIN HEADING NO EX 84.06 OF THE COMMON CUSTOMS TARIFF . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 26 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G , MARCORA